Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT, dated this 14th day of December, 2009, among First Defiance Financial
Corp. (“First Defiance”), an Ohio-chartered corporation and savings and loan
holding company, First Federal Bank of the Midwest (“First Federal”), a
federally-chartered stock savings bank, both of which are located in Defiance,
Ohio, and Donald P. Hileman (the “Executive”). First Defiance and First Federal
are referred to jointly herein as the “Companies.”

WITNESSETH:

WHEREAS, the Executive is presently Chief Financial Officer and Executive Vice
President of First Defiance and Chief Financial Officer of First Federal; and

WHEREAS, the Companies desire to continue to retain the Executive’s services in
such capacities;

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Annual Compensation. The Executive’s “Annual Compensation” for purposes of
this Agreement shall be deemed to mean the average annual Compensation paid to
the Executive by the Companies during the five most recent taxable years ending
prior to the date of termination.

(b) Base Salary. “Base Salary” shall have the meaning set forth in Section 3(a)
hereof.

(c) Bonus. “Bonus” shall have the meaning set forth in Section 3(a) hereof.

(d) Cause. “Cause” shall mean personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order or material breach of any provision of
this Agreement. For purposes of this paragraph, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Companies.



--------------------------------------------------------------------------------

(e) Change in Control of First Defiance. “Change in Control” of First Defiance
shall have the meaning set forth in Section 409A(a)(2)(A)(v) of the Code.

(f) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) Compensation. “Compensation” shall have the meaning set forth in
Section 3(a) hereof.

(h) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Companies for any reason, the date on which a
Notice of Termination is given or such later date as may be specified by the
Companies in such Notice, or (ii) if the Executive’s employment is terminated by
the Executive, the date of termination shall be a date not less than 30 days
from the date the Notice of Termination is delivered by the Executive to the
Companies, unless the Companies, in their sole discretion, designate an earlier
date.

(i) Disability. “Disability” shall mean any physical or mental impairment that
qualifies the Executive for disability benefits under the applicable long-term
disability plan maintained by the Companies or any subsidiary or, if no such
plan applies, which would qualify the Executive for disability benefits under
the Federal Social Security System.

(j) Good Reason. “Good Reason” shall mean:

(i) Without the Executive’s express written consent:

(a) the assignment by the Companies to the Executive of any duties that, in the
Executive’s good faith determination, are materially inconsistent with the
Executive’s positions, duties, responsibilities and status with the Companies
immediately prior to such assignment, or in the event of a Change in Control,
immediately prior to such a Change in Control of First Defiance;

(b) in the Executive’s good faith determination, a material change in the
Executive’s reporting responsibilities, titles or offices as an employee and as
in effect immediately prior to such change or, in the event of a Change in
Control, immediately prior to such a Change in Control of First Defiance; or

(c) any removal of the Executive from or any failure to re-elect the Executive
to the offices of Chief Financial Officer and Executive Vice President of First
Defiance and Chief Financial Officer of First Federal, except in connection with
cause, Disability, Retirement, or the Executive’s death;

 

2



--------------------------------------------------------------------------------

(ii) Without the Executive’s express written consent, a reduction by the
Companies in the Executive’s Base Salary, as the same may be increased from time
to time, or fringe benefits;

(iii) The principal executive office of the Companies is relocated outside of
the Defiance, Ohio area or, without the Executive’s express written consent, the
Companies require the Executive to be based anywhere other than an area in which
the Companies’ principal executive office is located, except for required travel
on business of the Companies to an extent substantially consistent with the
Executive’s present business travel obligations;

(iv) Without the Executive’s express written consent, the Companies fail to
provide the Executive with the same fringe benefits that were provided to the
Executive immediately prior to a Change in Control of First Defiance, or with a
package of fringe benefits (including paid vacations) that, though one or more
of such benefits may vary from those in effect immediately prior to such Change
in Control, is substantially comparable in all material respects to such fringe
benefits taken as a whole;

(v) Any purported termination of the Executive’s employment for Cause,
Disability or Retirement that is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (1) below; or

(vi) The failure by First Defiance to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 10 hereof.

(k) IRS. “IRS” shall mean the Internal Revenue Service.

(l) Notice of Termination. “Notice of Termination” shall mean a dated notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, and (iv) is given in the
manner specified in Section 11 hereof.

(m) Retirement. “Retirement” shall mean voluntary termination by the Employee in
accordance with the Companies’ retirement policies, including early retirement,
generally applicable to their salaried employees.

 

3



--------------------------------------------------------------------------------

2. Term of Employment.

(a) The Companies hereby employ the Executive as Chief Financial Officer and
Executive Vice President of First Defiance and Chief Financial Officer of First
Federal. Executive hereby accepts said employment and agrees to render such
services to the Companies on the terms and conditions set forth in this
Agreement. The term of employment under this Agreement shall be deemed to have
commenced on March 16, 2009 and shall terminate on December 31, 2011. However,
at a meeting of the Companies’ Board of Directors no later than 30 days prior to
January 1 each year, the Board of Directors of the Companies shall consider and
review (with appropriate corporate documentation thereof, and after taking into
account all relevant factors including the Executive’s performance and the
merits of a multi-year agreement) a one-year extension of the term under this
Agreement, and the term shall continue to extend, unless either the Board of
Directors does not approve such extension and provides written notice to the
Executive of such event or the Executive gives written notice to the Companies
of the Executive’s election not to extend the term, in each case, with such
written notice to be given not less than thirty (30) days prior to January 1.
References herein to the term of this Agreement shall refer both to the initial
term and successive terms.

(b) During the term of this Agreement, the Executive shall perform such
executive services for the Companies as may be consistent with his titles and
from time to time assigned to him by the Companies’ Board of Directors;
provided, however, that the Executive shall not be precluded from (i) vacations
and other leave time in accordance with section 3(c) below; (ii) reasonable
participation in community, civic, charitable, or similar organizations;
(iii) reasonable participation in industry-related activities; or (iv) pursuing
personal investments that do not interfere or conflict with the performance of
Executive’s duties to the Companies.

3. Compensation and Benefits.

(a) The Companies shall compensate and pay Executive for his services during the
term of this Agreement at a minimum base annual salary of $170,000 (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Companies’ Board of Directors and may not be decreased without
the Executive’s express written consent. In addition to his Base Salary, the
Executive shall be entitled to receive during the term of this Agreement a bonus
based on such terms and conditions as are set forth from time to time in the
Companies’ incentive bonus program (the “Bonus”). The Executive’s Base Salary
and Bonus, if any, are referred to herein as his “Compensation.”

(b) During the term of the Agreement, Executive shall be entitled to participate
in and receive the benefits of any pension or other retirement benefit plan,
deferred compensation, profit sharing, stock option, management recognition,
employee stock ownership, or other plans, benefits and privileges given to
employees and executives of the Companies, to the extent commensurate with his
then

 

4



--------------------------------------------------------------------------------

duties and responsibilities, as fixed by the Board of Directors of the Companies
including, but not limited to, the following: (i) the Companies shall pay
membership dues for the Executive for membership in such organizations,
including country clubs and professional organizations, as are approved by the
Companies from time to time; and (ii) the Companies shall, at their discretion,
provide the use of an automobile (the terms and conditions for the Executive’s
use and possession of the automobile and the quality of the automobile provided
for the Executive’s use shall be consistent with, or not less favorable than,
the past practices of the Companies) or an automobile expense reimbursement. The
Companies shall not make any changes in such plans, benefits or privileges that
would adversely affect Executive’s rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all executive officers of the
Companies and does not result in a proportionately greater adverse change in the
rights of or benefits to Executive as compared with any other executive officer
of the Companies. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to Executive pursuant to Section 3(a) hereof.

(c) During the term of this Agreement, Executive shall be entitled to paid
annual vacation in accordance with the policies as established from time to time
by the Board of Directors of the Companies, which shall in no event be less than
four weeks per annum. Executive shall not be entitled to receive any additional
compensation from the Companies for failure to take a vacation, nor shall
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Board of Directors of the Companies.

4. Expenses. The Companies shall reimburse Executive or otherwise provide for or
pay for all reasonable expenses incurred by Executive in furtherance or in
connection with the business of the Companies, including, but not by way of
limitation, traveling expenses and all reasonable entertainment expenses
(whether incurred at the Executive’s residence, while traveling or otherwise),
subject to such reasonable documentation and other limitations as may be
established by the Board of Directors of the Companies. If such expenses are
paid in the first instance by Executive, the Companies shall reimburse the
Executive therefor.

5. Termination.

(a) The Companies shall have the right, at any time upon prior Notice of
Termination, to terminate the Executive’s employment hereunder for any reason,
including without limitation termination for Cause, Disability or Retirement.

(b) Executive shall have the right, upon prior Notice of Termination, to
terminate his employment hereunder for any reason.

(c) In the event that (i) Executive’s employment is terminated by the Companies
for Cause, Disability or Retirement or in the event of the Executive’s death, or
(ii) Executive terminates his employment hereunder other than for

 

5



--------------------------------------------------------------------------------

Good Reason, Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d) In the event that Executive’s employment is terminated by the Companies for
other than Cause, Disability, Retirement or the Executive’s death or such
employment is terminated by the Executive (i) due to failure by the Companies to
comply with any material provision of this Agreement, or (ii) for Good Reason,
in either case which failure or Good Reason has not been cured within a period
of thirty (30) days after a written notice of non-compliance has been given by
Executive to the Companies, then the Companies shall, subject to the provisions
of Section 6 hereof, if applicable;

(1) pay to the Executive, in a lump sum payment on the first business day of the
month following the Date of Termination, an amount equal to 2.00 times the
Annual Compensation but not more than twice the annual compensation limitation
in effect under Section 401(a)(17) for the year which includes the Date of
Termination; and

(2) pay to the Executive, in a lump sum payment on the first business day of the
seventh month following the Date of Termination, an amount equal to the excess
of 2.99 times the Annual Compensation over the amount of the payment made to the
Executive under subparagraph (d)(i); and

(3) maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of employment pursuant hereto prior to the
Notice of Termination, (ii) the end of the second full calendar year following
the year which includes the date of termination, or (iii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (3)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident, disability and other employee
benefit plans, programs and arrangements in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than retirement
plans or stock compensation plans of the Companies), provided that in the event
that the Executive’s participation in any plan, program or arrangement as
provided in this subparagraph (3) is barred, or during such period any such
plan, program or arrangement is discontinued or the benefits thereunder are
materially reduced, the Companies shall arrange to provide the Executive with
benefits substantially similar to those that the Executive was entitled to
receive under such plans, programs and arrangements immediately prior to the
Date of Termination. Notwithstanding the forgoing, the Companies may in lieu of
providing for continuation of the forgoing benefits, pay to the Executive in a
lump sum cash payment an amount equal to the Companies’ cost of providing such
benefits to Executive during the month immediately prior to the Executive’s
termination of employment, times the number of months that were remaining in the
term of Executive’s employment prior to the Notice of Termination.

 

6



--------------------------------------------------------------------------------

6. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits that Executive has the right to receive from the
Companies, would constitute a “parachute payment” under Section 280G(e) of the
Code, such payments and benefits shall be reduced by the amount, if any, that is
the minimum necessary to result in no portion of the payments or benefits
constituting a parachute payment under Section 280G of the Code. The
determination of any reduction in the payments and benefits made pursuant to
this Section 6 shall be based upon the opinion of tax counsel selected by the
Companies’ independent public accountants and paid by the Companies and
reasonably acceptable to the Companies and Executive. Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination or applicable severance from employment,
and may use such technical advisors as such counsel deems necessary or advisable
for this purpose.

7. Mitigation; Exclusivity of Benefits.

(a) The Executive shall not be required to mitigate the amount of any benefits
hereunder by seeking other employment or otherwise, nor shall the amount of any
such benefits be reduced by any compensation earned by the Executive as a result
of employment by another employer after the Date of Termination or otherwise.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits that may be available to the Executive upon a termination of
employment with the Companies pursuant to employee benefit plans of the
Companies or otherwise.

8. Withholding. All payments required to be made by the Companies hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Companies may reasonably
determine should be withheld pursuant to any applicable law or regulation.

9. Covenant Not to Compete and Confidential Information

(a) Throughout the employment of Executive under this Agreement and for a period
of one year after termination of employment for any reason, Executive agrees
that he will not, except on behalf of the Companies or with the written consent
of the Companies:

(1) engage in any business activity, directly or indirectly, on his own behalf
or as a partner, stockholder (except by ownership of less than 1% of the
outstanding stock of a publicly held corporation), director, trustee, principal,
agent, employee, consultant or otherwise of any person, firm or corporation,
which is engaged in any activity in which the Companies or any parent,
subsidiary or affiliate of the Companies is engaged at the time;

 

7



--------------------------------------------------------------------------------

(2) allow the use of his name by or in connection with any business that is
competitive with any activity in which the Companies or any parent, subsidiary
or affiliate of the Companies is engaged, or

(3) offer employment to or employ, for himself or on behalf of any competitor of
the Companies or any parent, subsidiary or affiliate, any person who at any time
within the prior three years shall have been employed by the Companies or any
parent, subsidiary or affiliate of the Companies.

(b) The parties acknowledge that this Section 9 is fair and reasonable under the
circumstances. It is the desire and intent of the parties that the provisions of
this Section 9 shall be enforced to the fullest extent permitted by
law. Accordingly, if any particular portion of this Section 9 shall be
adjudicated to be invalid or unenforceable, this Section 9 shall be deemed
amended to:

(1) reform the particular portion to provide for such maximum restrictions as
will be valid and enforceable, or if that is not possible,

(2) delete the portion found invalid or unenforceable, such reformation or
deletion to apply only with respect to the operation of this Section 9 in the
particular jurisdiction in which such adjudication is made.

(c) During the term of Executive’s employment, the covenants contained in this
Section 9 shall apply without regard to geographic location. Upon the
termination of Executive’s employment, the covenants contained in this Section 9
shall be limited to a twenty-five (25) mile radius of any office of the
Companies.

(d) Notwithstanding any other provision of this Agreement to the contrary, in
the event Executive violates the above restrictive covenants, all amounts
otherwise owing to Executive by the Companies shall be forfeited by Executive
and the Companies, in addition to any other remedy, shall be under no further
obligation to Executive.

(e) Executive shall not at any time, in any manner, while employed by the
Companies or thereafter, either directly or indirectly, except in the course of
carrying out the Companies business or as previously authorized in writing on
behalf of the Companies, disclose or communicate to any person, firm, or
corporation, any information of any kind concerning any matters affecting or
relating to the Companies’ business or any of its data, figures, projections,
estimates, customer lists, tax records, personnel histories, and accounting
procedures, without regard to whether any or all of such information would
otherwise be deemed confidential or material.

10. Assignability. The Companies may assign this Agreement and their rights
hereunder in whole, but not in part, to any corporation, bank or other entity
with or into which either of the Companies may hereafter merge or consolidate or
to

 

8



--------------------------------------------------------------------------------

which either of the Companies may transfer all or substantially all of their
respective assets, if in any such case said corporation, bank or other entity
shall by operation of law or expressly in writing assume all obligations of the
Companies hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective address set forth below:

 

To First Defiance:    First Defiance Financial Corp.    601 Clinton Street   
Defiance, Ohio 43512 To First Federal:    First Federal Bank of the Midwest   
601 Clinton Street    Defiance, Ohio 43512 To the Executive:    Donald P.
Hileman   

 

     

 

  

12. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Companies to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Ohio.

14. Nature of Obligations. Nothing contained herein shall create or require the
Companies to create a trust of any kind to fund any benefits that may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Companies hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Companies.

 

9



--------------------------------------------------------------------------------

15. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Regulatory Actions. The following provisions shall be applicable to the
parties to the extent that they are required to be included in the employment
agreements between a savings association and its employees pursuant to
Section 563.39 (b) of the Regulations Applicable to All Savings Associations, 12
C.F.R. 563.39(b), or any successor thereto, and shall be controlling in the
event of a conflict with any other provision of this Agreement, including
without limitation Section 5 hereof.

(a) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Companies’ affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”)(12 U.S.C. 1818 (e)(3) and 1818(g)(1)), the Companies’ obligations under
this Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Companies may, in their discretion: (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended,
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.

(b) If Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Companies’ affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of the Companies under this Agreement shall terminate
as of the effective date of the order, but vested rights of Executive and the
Companies as of the date of termination shall not be affected.

(c) If the Companies are in default, as defined in Section 3(x)(1) of the FDIA
(12 U.S.C. 1813(x)(l)), all obligations under this Agreement shall terminate as
of the date of default, but vested rights of Executive and the Companies as of
the date of termination shall not be affected.

(d) All obligations under this Agreement shall be terminated pursuant to 12
C.F.R. 563.39(b)(5) (except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Companies is
necessary): (i) by the Director of the Office of Thrift Supervision (“OTS”), or
his/her designee, at the time the Federal Deposit Insurance Corporation (“FDIC”)
or Resolution

 

10



--------------------------------------------------------------------------------

Trust Corporation enters into an agreement to provide assistance to or on behalf
of First Federal under the authority contained in Section 13 (c) of the FDIA (12
U.S.C. 1823(c)); or (ii) by the Director of the OTS, or his/her designee, at the
time the Director or his/her designee approves a supervisory merger to resolve
problems related to operation of the Companies or when the Companies are
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of Executive and the Companies as of the date of termination
shall not be affected.

19. Regulatory Prohibition. Notwithstanding any other provision of this
Agreement to the contrary, any payment made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with (i) 12 U.S.C. Section 1828(K) and any regulations promulgated thereunder
and (ii) the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
Section 5221), as amended by the American Recovery and Reinvestment Act of 2009,
and any regulations promulgated thereunder, to the extent such laws and
regulations are applicable to the Companies and Executive.

20. Additional Restriction on Distributions to Key Employees.

(a) Notwithstanding the provisions of this Agreement providing for payment of
benefits upon termination of employment, if at the time a benefit would
otherwise be payable, Executive is a “specified employee” (as defined below),
and the payment provided for would be deferred compensation with the meaning of
Code section 409A, the distribution of the Executive’s benefit may not be made
until six months after the date of the Executive’s separation from service with
the Company (as that term may be defined in Section 409A(a)(2)(A)(i) of the Code
and relevant regulations), or, if earlier the date of death of the Executive.
This requirement shall remain in effect only for periods in which the stock of
the Company is publicly traded on an established securities market.

(b) For purposes of this Section 20 a “specified employee” shall mean any
Executive of the Company who is a “key employee” of the Company within the
meaning of Code section 416(i) as of the last day of the calendar year preceding
the date of the termination of employment. This shall include any Executive who
is (i) a 5-percent owner of the Company’s common stock, or (ii) an officer of
the Company with annual compensation from the Company of $130,000.00 or more, or
(iii) a 1-percent owner of Company’s common stock with annual compensation from
the Company of $150,000.00 or more (or such higher annual limit as may be in
effect for years subsequent to 2005 pursuant to indexing section 416(i) of the
Code).

(c) The provisions of this Section 20 have been adopted only in order to comply
with the requirements added by Code section 409A. These provisions shall be
interpreted and administered in a manner consistent with the requirements of
Code section 409A, together with any regulations or other guidance which may be
published by the Treasury Department or Internal Revenue Service interpreting
such Code section 409A.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Attest:     FIRST DEFIANCE FINANCIAL CORP.

/s/ Danielle Norden

    By:  

/s/ William J. Small

      Name:   William J. Small       Title:   Chairman, President and CEO
Attest:     FIRST FEDERAL BANK OF THE MIDWEST

/s/ Danielle Norden

    By:  

/s/ William J. Small

      Name:   William J. Small       Title:   Chairman Witness:        

/s/ Danielle Norden

     

/s/ Donald P. Hileman

      Donald P. Hileman

 

12